Citation Nr: 1604429	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-23 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for tinnitus.

2. Whether new and material evidence was received with respect to the claim of service connection for kidney removal secondary to cancer.

3. Whether new and material evidence was received with respect to the claim of service connection for hypertension.

4. Whether new and material evidence was received with respect to the claim of service connection for hearing loss.

5. Whether new and material evidence was received with respect to the claim of service connection for an acquired psychiatric disorder. 

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for obstructive sleep apnea.

8. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

9. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, May 2011, and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Detroit, Michigan.  Detroit is the RO of jurisdiction.  The Veteran and his wife testified before the undersigned in a November 2015 hearing and before a decision review officer at the RO in July 2014.  Hearing transcripts were associated with the claims file and reviewed.

The issues of reopening the claim for hearing loss, service connection for an acquired psychiatric disorder, hypertension, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claims of service connection for an acquired psychiatric disorder and tinnitus were denied in March 1981 and April 2010 RO decisions, respectively.  The Veteran did not appeal the denials or provide new and material evidence within one year of the decisions, but he since provided new and material evidence.

2. The claim of service connection for hypertension was denied in a February 1982 decision by the Board.  The Veteran has since submitted new and material evidence.

3. The claim of service connection for kidney removal and cancer was denied by the RO in November 1996.  The Veteran did not appeal the denial or provide new and material evidence for the kidney claim within a year or since that time.

4.  The evidence shows current tinnitus, with credible statements of continuity of symptomatology since service.   


CONCLUSIONS OF LAW

1. The March 1981 RO denial of service connection for an acquired psychiatric disorder became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2. The April 2010 RO denial of service connection for tinnitus became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

3. The February 1982 Board denial of service connection for hypertension was final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1100(a), 20.1103 (2015).

4. The November 1996 RO denial of service connection for kidney removal and cancer became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

5.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (West 2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2007, May 2011, and July 2012, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA.  The 2011 letter discussed the new and material evidence requirements generally and what evidence was needed to prove the kidney claim.  The 2012 letter explained that the kidney claim had previously been denied and the basis for the denial.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Although the 2012 letter came after the initial denial of reopening the kidney claim, the letter came before the statement of the case and final adjudication of the claim such that the Veteran had sufficient time to provide additional evidence and was not prejudiced.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private and Social Security records.  VA is not required to provide a medical examination or opinion for the claims that were not reopened, because new and material evidence has not been provided.  See 38 C.F.R. § 3.159(c)(4)(iii).   The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the November 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued rating decisions denying the Veteran's claims of service connection for an acquired psychiatric disorder, kidney removal from cancer, and tinnitus in March 1981, November 1996, and April 2010, respectively.  The Veteran did not appeal the denials within a year.  For tinnitus, he filed a new claim within a year but did not communicate disagreement or intent to appeal.  See 38 C.F.R. § 20.201.  Moreover, no new and material evidence was received within a year of the March 1981, November 1996, or April 2010 denials.  Therefore, the March 1981, November 1996, and April 2010 RO denials became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  For the hypertension claim, the Veteran appealed the RO denial to the Board.  The Board denied service connection for hypertension in a February 1982 decision.  Board decisions are final when issued, unless reconsideration has been order or upon review by the Court of Appeals for Veterans Claims (Court).  38 C.F.R. § 20.1100(a).  In this case, neither of those occurred, and the February 1982 denial of hypertension was final.  See id.    

The evidence of record at the time of the March 1981 denial of a nervous condition included the Veteran's statements, statements from family, service records, and medical records.  The RO found that the evidence did not establish that the Veteran had a nervous condition during military service or that such a condition existed within one year of discharge.  Since the denial, VA received new evidence including diagnoses of adjustment disorder in October 2007, PTSD in December 2008, and affective disorder and anxiety disorder in November 2010.  The Veteran submitted research articles on the prevalence of PTSD in veterans who served in areas of war and behaviors associated with PTSD.  He also provided statements with greater detail of his claimed in-service stressor events.  The Veteran's detailed statements provide new evidence of in-service events.  These in-service stressors along with new diagnoses and the previous statements from family of personality and mood problems since service address the question of a possible relationship to service.  In that regard, the new evidence is material to the issue of in-service event and nexus, and the claim of service connection for an acquired psychiatric disorder should be reopened.  See 38 C.F.R. § 3.156(a).    

Next, regarding tinnitus, the evidence of record at the time of the April 2010 denial included service records, statements from the Veteran, and medical records.  The RO found no evidence to establish a nexus with military service.  Since the 2010 denial, the Veteran submitted a letter from Dr. MM who opined that the Veteran's tinnitus is at least as likely as not caused by his military experience.  This opinion is new evidence and directly addresses the issue in question, nexus to service.  As such, the claim for service connection for tinnitus is reopened.  See 38 C.F.R. § 3.156(a).

With regard to hypertension, the evidence of record at the time of the Board's 1982 denial included the Veteran's statements, service records, a VA examination, and medical records.  The Board found that the Veteran had hypertension but that there was no evidence of hypertension in service or that the diagnosis could be attributable to service.  The Veteran served in Vietnam from April 1968 to May 1970 and is presumed to have been exposed to herbicides.  See DD214; 38 C.F.R. § 3.307.  Recently, the Veteran submitted research that discusses herbicide exposure and the prevalence of different diseases, including diseases of the cardiovascular system and hypertension.  This evidence is new and raises a question of whether the Veteran's hypertension could be related to his herbicide exposure, the nexus element.  The claim for service connection for hypertension should be reopened.  See 38 C.F.R. § 3.156(a).

For the claim of kidney removal and cancer, the evidence of record at the time of the 1996 denial included statements from the Veteran, service records, and medical records.  The evidence showed that the Veteran's right kidney was removed in 1996 as treatment for cancer.  The Veteran contended, and continues to argue, that his cancer was caused by his exposure to herbicides in Vietnam.  See DD214; 38 C.F.R. § 3.307.  The RO denied on the basis of no evidence that kidney cancer was related to herbicide exposure.  Indeed, kidney and renal cancers are not among the cancers presumed related to herbicide exposure.  38 C.F.R. § 3.309(e).  New treatment records show monitoring of creatinine levels and other follow-up after removal of the kidney.  The records continue to find the removal of the kidney was due to renal cell carcinoma and provide no new evidence.  See Ford Hospital, November 2009.  New statements made by the Veteran and his wife discuss the circumstances of his cancer.  These statements are not new and material evidence because the evidence at the time of the prior denial established that the Veteran had cancer which led to right kidney removal.  

In the substantive appeal and the Board hearing, the Veteran's representative identifies medical research, which he believes connects kidney cancer to herbicide exposure.  The Board has reviewed all submitted medical evidence and specifically, the article on Korean veterans submitted with the October 2014 substantive appeal.  While the medical research is new evidence, it is not material because the research does not address kidney cancer or suggest a nexus to herbicide exposure.  The Korean veteran article discusses herbicide exposure and any association with diseases of the endocrine, nervous, circulatory, respiratory, and digestive symptoms.  However, the article does not discuss diseases or cancers of the kidneys or renal systems.  The prevalence of diseases of other body systems is not material to the question of kidney cancer.  The Veteran has not offered any new evidence for another theory of entitlement.  In the absence of new and material evidence, the claim of service connection for kidney removal cannot be reopened at this time.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); 38 C.F.R. § 3.156(a).      




III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds the Veteran and his wife credible, as their statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  In statements to VA and the 2015 Board hearing, the Veteran reported experiencing tinnitus described as a ringing sound in his ears.  Dr. M.M. diagnosed tinnitus as part of an October 2014 disability benefits questionnaire.

The evidence also shows in-service noise exposure and onset of tinnitus.  In service, the Veteran worked as a postal clerk and delivered mail.  See DD 214.  Work as a postal clerk is not known to have significant noise exposure based on a list of military specialties with probable exposure to hazardous noise.  See M21-1MR, Part III, Subpart iv, 4.B.12.c (list compiled by VA and approved by service departments).  Nevertheless, the Veteran reported being exposed to explosions from rocket and mortar attacks on his base and a landmine explosion en route for mail delivery.  The Veteran reported an episode where he lost his hearing to a degree and heard people's voices as if they were farther away.  See December 1980 Board hearing.  He noted that after his hearing normalized he started hearing ringing while still in service.  See id.  The detail and consistency of this report leads the Board to find the Veteran credible as to his tinnitus claim.  

Finally, the evidence shows a nexus to service.  Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  Service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

In statements to VA, the Veteran reported experiencing tinnitus since service.  A July 1971 VA examiner found no hearing loss or ringing.  The Veteran first identified ringing in his ears in an August 1979 claim.  Dr. JSC diagnosed tinnitus in a July 1980 letter.  During the 1980 Board hearing, the Veteran stated that he periodically had a constant ringing in his ears beginning in service.  A private provider also noted complaints of ringing in the ears in a February 1981 letter.  In a September 2009 statement and the 2014 and 2015 hearings, the Veteran continued to report tinnitus since active duty.  Dr. MM discussed the Veteran's reports of mortar and rocket fire in service and a humming sound and opined that tinnitus was at least as likely as not caused by military experience.  Given the generally consistent and credible lay testimony and Dr. MM's opinion, the Board resolves doubt in the Veteran's favor and finds service connection for tinnitus is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for tinnitus is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for hypertension is granted.

New and material evidence not having been received, the petition to reopen the claim of service connection for kidney removal is denied.

Service connection for tinnitus is granted.


REMAND

Additional development is needed for the Veteran's remaining claims.  First, the evidence shows differing opinions on PTSD diagnosis and also diagnoses of adjustment disorder, affective disorder, and anxiety disorder.  The VA examiners only provided opinions on a relationship between service and PTSD but not the other diagnoses.  The RO should seek clarification on mental health diagnosis and an opinion on whether any mental health diagnosis is related to in-service stressors.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

Next, the Veteran is presumed to have herbicide exposure in Vietnam.  See DD214, 38 C.F.R. § 3.307.  He submitted medical research in October 2014, which discussed a possible association between herbicide exposure and cardiovascular disabilities/hypertension.  A VA medical opinion is needed to determine whether the Veteran's current hypertension could be related to his herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to sleep apnea, the Veteran submitted research discussing sleep disturbances associated with PTSD and the Veteran and his wife reported snoring and sleep disturbances going back to the time of discharge from service.  This evidence suggests a possible connection to service such that a medical opinion is necessary.  See McLendon, 20 Vet. App. at 79.  

Finally, the Veteran appealed the denial of service connection for hearing loss in a May 2014 notice of disagreement.  The AOJ has not issued a statement of the case (SOC) on this issue.  As such, the Board has no discretion, and the issue of service connection for hearing loss must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the appeal on the issue of service connection for hearing loss and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Return this issue to the Board only if a substantive appeal is filed.

2. Schedule the Veteran for a VA mental health examination and forward the claims file to the examiner to address the following:

a. Does the Veteran meet the criteria for a PTSD diagnosis?  Please consider the conflicting opinions and explain why or why not.

b. If diagnosed, is the Veteran's PTSD at least as likely as not related to his fear of hostile military or terrorist activity?

c. Is any other mental health diagnosis, including anxiety, adjustment, and affective disorders, at least as likely as not related to the reported in-service fear from mortar and rocket attacks, landmines on mail routes, and contraband in mail packages?

Please consider all lay and medical evidence, including the Veteran's, his wife's, and his brother-in-law's statements of change in personality, mood, and isolation after service and since as well as drug rehabilitation in 1976, anxiety diagnosis in June 1978, and anxiety reaction diagnosed in July 1980.  

Provide detailed rationale for any conclusions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Schedule the Veteran for an examination and medical opinion for sleep apnea and forward the claims file to the examiner to address the following:

a. Did obstructive sleep apnea at least as likely as not begin in service?

b. Was obstructive sleep apnea at least as likely as not caused by a mental health disability?

c. Was obstructive sleep apnea at least as likely as not aggravated beyond the natural progression by a mental health disability?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please consider all lay and medical evidence including the Veteran's wife's reports of snoring and sleep problems dating back to the time of discharge from service.  Also consider medical research discussing sleep disorders associated with PTSD.  

Provide detailed rationale for any conclusions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge. 

4. Schedule the Veteran for an examination for his hypertension claim and forward the claims file to the examiner to address the following:

a. Is the Veteran's hypertension at least as likely as not related to herbicide exposure in service?

Please consider all lay and medical evidence including the research about Korean veterans with herbicide exposure and associations to cardiovascular disabilities and hypertension.  

Provide detailed rationale for any conclusions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge. 

5. If any benefit sought on appeal to the Board remains denied, issue a Supplement Statement of the Case, and return the case if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


